Citation Nr: 1041410	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  10-00 175A	)	DATE
	)
	)


THE ISSUE

Whether a February 1979 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service connection 
for anxiety neurosis, characterized as nervousness, should be 
revised or reversed on the basis of clear and unmistakable error 
(CUE).

(The issues of entitlement to an effective date earlier than July 
13, 1993, for service connection for post-traumatic stress 
disorder (PTSD), and entitlement to a disability rating in excess 
of 10 percent for otitis media on an extraschedular basis, are 
the subject of another decision of the Board.)


REPRESENTATION

Moving party represented by:  David Greer, Attorney


HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran, the moving party, had active service from June 1951 
to May 1953.

A July 2007 Board decision found that the June 1977 rating 
decision by the RO that denied entitlement to service connection 
for an anxiety neurosis, characterized as nervousness, was 
subsumed in the subsequent February 1979 Board decision, and 
could not be challenged based on CUE.  

The Veteran entered a timely appeal to the United States Court of 
Veterans Appeals (Court).  By a Memorandum Decision, dated in 
January 2010, the Court vacated the Board's July 2007 decision 
and remanded the case to the Board for readjudication, holding 
that the Board failed to address the allegation that the February 
1979 Board decision contained CUE.  


FINDINGS OF FACT

1.  In a February 1979, decision, the Board denied service 
connection for anxiety neurosis, characterized as nervousness.

2.  The record does not reveal any kind of error of fact or law 
in the Board's February 1979 decision that, when called to the 
attention of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.




CONCLUSION OF LAW

The criteria for revision or reversal of a February 1979 decision 
of the Board which denied entitlement to service connection for 
anxiety neurosis, characterized as nervousness, based on CUE have 
not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-11 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations of the Board that are final and binding 
will be accepted as correct in the absence of CUE.  A final Board 
decision may be revised or reversed on the grounds of CUE by the 
Board on its own motion or upon request of a moving party at any 
time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c).  

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the result 
would have been different but for the alleged error.  38 C.F.R. § 
20.1404(b).  An allegation of CUE does not represent a "claim," 
but a collateral attack on a final decision.  The VA's duties to 
notify and assist a claimant are, therefore, not applicable to 
the adjudication of the issue of CUE in a prior final decision.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 3 
Vet. App. 310 (1992). 

CUE may be based on showing "that there was no evidence . . . 
that could have supported denial of the claim on the merits; that 
is, [that] all of the evidence militated in support of the 
claim."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996); accord 
Link v. West, 12 Vet. App. 39, 45 (1998) (quoting Crippen to same 
effect).  

Evidence that VA records that were not actually of record at the 
time of the decision at issue may not be considered for purposes 
of CUE , because the rule regarding constructive possession of VA 
evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992) could 
not be applied retroactively to VA adjudications occurring before 
Bell was decided in 1992.  See also 38 C.F.R. § 20.1403(b).

Medical personnel are not adjudicators, and as such cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley 
v. West, 11 Vet. App. 208 (1998).  That medical knowledge was not 
advanced to its current state may not form the basis for a valid 
claim of CUE, because it is premised upon facts that were not 
then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
A purported failure in the duty to assist cannot give rise to 
CUE, nor does it result in "grave procedural error" to vitiate 
the finality of a prior, final decision.  See Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).

In a February 1979 decision, the Board denied service connection 
for anxiety neurosis, characterized as nervousness.  The 
appellant alleges that CUE was committed in the Board's February 
1979 decision by not considering favorable evidence, i.e., that a 
VA neuropsychiatrist on April 22, 1977, diagnosed anxiety 
neurosis secondary to inservice ear trauma.  The February 1979 
Board decision only noted, however, that the VA neuropsychiatrist 
diagnosed acoustic trauma with hearing loss.  The Board found 
that the reported anxiety neurosis was not shown to be causally 
related to his service-connected disabilities.   

Such an error can only constitute CUE where all evidence at the 
time of the prior Board decision "militated in support of the 
claim."  See Crippen, 9 Vet. App. at 422.  

It cannot be said that all evidence at the time of the February 
1979 decision "militated in support of the claim" or that the 
evidence of record compels the conclusion to which reasonable 
minds could not differ that the February 1979 decision result 
would have been manifestly different had the neuropsychiatrist's 
favorable opinion been considered in its entirety.  Of record was 
a statement of a private physician, J.J.L., M.D., dated in August 
1977, noting that he examined the Veteran in July 1977, and did 
"not feel that [the Veteran's] nervousness, speech defects and 
blackout spells are due to his ear disease."  Therefore, the 
Board cannot conclude that all evidence at the time of the 
February 1979 decision "militated in support of the claim."  
Accordingly, the Board finds that the criteria for establishing 
CUE have not been met, and granting the Veteran's motion is not 
warranted. 


ORDER

The motion for revision or reversal of the February 1979 Board 
decision which denied service connection for anxiety neurosis, 
characterized as nervousness, based on CUE is denied.





                       
____________________________________________
	RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



